Citation Nr: 1025561	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as secondary to 
diabetes mellitus.  

4.  Entitlement to service connection for a skin disability, to 
include chloracne and chronic urticaria.    

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Houston, Texas, (hereinafter RO).  

In May 2010, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  


FINDINGS OF FACT

1.  The Veteran served in an artillery unit with exposure to 
combat confirmed by the RO; acoustic trauma in service is 
conceded. 

2.  The record reflects a medical opinion finding that the 
Veteran's hearing loss is not the result of service, and there is 
no competent evidence linking bilateral hearing loss to service. 

3.  There is competent medical evidence linking tinnitus to 
service. 

4.  The record reflects medical opinions finding that the Veteran 
does not have peripheral neuropathy of the upper and lower 
extremities due to diabetes, to include by way of aggravation, 
and there is otherwise no competent evidence linking peripheral 
neuropathy of the upper and lower extremities to diabetes or 
service.  

5.  The Veteran's active service included duty in the Republic of 
Vietnam during the period of time in which exposure to Agent 
Orange is presumed.  

6.  A diagnosis of chloracne is not of record but the record 
reflects, resolving all reasonable doubt in the Veteran's favor, 
chronic urticaria from service to the present time.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service and sensironeural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 
 
3.  Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by service, may not be presumed to 
have been so incurred to include as a result of exposure to 
herbicides and is not proximately due to or the result of, nor 
has it been aggravated by, a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

4.  Chloracne was not incurred in or aggravated by service and 
may not be presumed to have been so incurred, to include as a 
result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 

5.  Chronic urticaria was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case prior to initial adjudication of each claim by 
letters dated in October 2003 and December 2003 (chloracne), 
February 2006 (hearing loss and tinnitus) and November 2007 
(peripheral neuropathy) that informed the appellant of the 
information and evidence necessary to prevail in his claims

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained.  The Veteran has also been 
afforded multiple VA examinations as discussed below that contain 
opinions as to the relationship between service and the 
conditions for which service connection is claimed and, contrary 
to the contentions of the representative in his May 2010 
presentation to the Board with respect to the  VA neurological 
examinations, are otherwise adequate for adjudication purposes.  
(It included sensory function reports, physical examination and 
the history as provided by the Veteran, together with a relevant 
opinion.)  In addition, the records of VA outpatient treatment in 
2010 referenced as having not been obtained at the hearing before 
the undersigned were, accompanied by a waiver of RO consideration 
of these documents, associated with the claims file.  As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including organic diseases of the nervous systems, 
for which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
When a wartime Veteran alleges he suffers disability due to an 
injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an injury 
or disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there is 
a current disability or a nexus connecting any current disability 
to service.  See Collette, Gregory, supra. The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a Veteran 
submit medical evidence of a causal relationship between his 
current condition and his military service.  Wade v. West, 11 
Vet. App. 302 (1999).

Service connection also is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Further, service connection 
may be established for that portion of a disability resulting 
from aggravation by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

To establish the existence of a current hearing loss disability 
for which service connection may be granted, at least one of the 
threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 
Hertz, must measure 40 or more decibels, or at least three of 
these five threshold levels must measure more than 25 decibels, 
or speech recognition must be lower than 94 percent.  38 C.F.R. § 
3.385.  

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent . . . unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicide 
agent during active service, presumptive service connection is 
warranted for the following disorders:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
mellitus (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For chloracne, the 
condition must have become manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  For the purposes of these 
presumptions, the term acute and subacute peripheral neuropathy 
means transient neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
onset.  38 C.F.R. § 3.309(e) (Note 2). 

The Board notes initially that as the Veteran served in Vietnam, 
and as there is no affirmative evidence of non- exposure, he is 
presumed to have been exposed to herbicides during service.  38 
U.S.C.A. § 1116(f).  In addition, service connection may be 
granted without benefit of the presumption if the evidence shows 
that the claimed disability is due to exposure to Agent Orange 
during service or is otherwise related to service.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).




A.  Hearing Loss and Tinnitus

The Veteran's DD Form 214 reflects that he served in an artillery 
unit, and he testified at the hearing before the undersigned that 
his duties included close exposure to the firing of artillery 
pieces during service, to include during combat.  It is noted the 
RO has found that, pursuant to a response from the U. S. Army and 
Joint Services indicating the Veteran's unit was exposed to 
several dates of incoming mortar and rocket attacks with US 
casualties, the Veteran was engaged in combat during his service 
in Vietnam.  (See November 12, 2009, Memorandum.)  In light of 
this information, exposure to acoustic trauma during service is 
conceded.  

The service treatment reports, to include the reports from the 
January 1971 separation examination and medical history collected 
at that time, do not reflect hearing loss or tinnitus, and the 
audiometric testing conducted at the separation examination did 
not reveal hearing loss.  The post service evidence includes 
reports from a VA audiologic examination in September 2006 that 
was preceded by a review of the claims file.  Audiometric testing 
revealed hearing loss in the right ear as defined by 
38 C.F.R. § 3.385 and in the left ear that approaches hearing 
loss as defined by regulation (there were two thresholds in the 
left ear that were over 25 decibels and two of exactly 25 
decibels).  The diagnoses were moderate to moderately severe high 
frequency sensironeural hearing loss in the right ear and mild 
high frequency sensorineural hearing loss in the left ear.  

Following the September 2006 VA examination, the examiner 
concluded that it was not at least as likely as not that the 
Veteran's bilateral hearing loss was the result of exposure to 
noise during service.  As support for this determination, the 
examiner noted the normal hearing shown at separation from 
service and literature that stated that once exposure to noise is 
discontinued, there is no significant further progression of 
hearing loss as a result of noise exposure.  With respect to 
tinnitus, the examiner stated that given the history of noise 
exposure during service in an artillery unit and if combat noise 
exposure could be verified, it was at least as likely as not that 
the tinnitus described at that time by the veteran was the result 
of noise exposure during military service.  

Review of the evidence of record does not reveal any medical 
opinion linking the Veteran's hearing loss to service.  As for 
the Veteran's assertions, to include in sworn testimony to the 
undersigned at the May 2010 hearing, that his hearing loss is the 
result of the confirmed in-service acoustic trauma resulting from 
the proximity to the firing of artillery pieces, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  As such and 
given the silent service treatment reports, negative opinion 
following the September 2006 VA examination and the lack of any 
competent evidence linking hearing loss to service, the claim for 
service connection for hearing loss must be denied.  Hickson, 
supra.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss, the doctrine is not for 
application.  Gilbert, supra.  

With respect to tinnitus, given the opinion following the 
September 2006 VA examination and the fact that exposure to 
combat noise has been verified, the Board finds that service 
connection for tinnitus may be granted.  

B.  Peripheral Neuropathy of the Upper and Lower Extremities

The service treatment reports, to include the reports from the 
January 1971 separation examination and medical history collected 
at that time, do not reflect peripheral neuropathy.  After 
service, the record reflects that the Veteran developed diabetes, 
and service connection for this condition was granted on a 
presumptive basis as due to exposure to herbicides by a January 
2008 rating decision.  This rating decision followed VA 
examinations in November 2007, with the neurological examination 
at that time revealing mild sensory polyneuropathy.  However, the 
examiner did not attribute this condition to diabetes but instead 
attributed it to hypothyroidism and B12 deficiency, and said it 
would be "difficult to determine whether diabetes is aggravating 
his neuropathy without speculation at this point."  He concluded 
that "[i]n my opinion, the symptoms and signs I have above 
attributed possibly to hypothyroidism and/or B12 deficiency are 
less likely than not aggravated by his diabetes."  

The Veteran was also afforded a VA neurological examination in 
December 2009 that was preceded by a review of the claims file.  
He reported to the examiner that his peripheral neuropathy began 
in the 1980s with symptoms to include cramping and aching in the 
feet.  Following the examination, the diagnosis was mild 
peripheral neuropathy of the lower extremities with no nerve 
dysfunction or significant occupational effects and no effects on 
the ability to accomplish daily activities.  In January 2010, a 
supplemental opinion was obtained which endorsed the one 
previously obtained in November 2007, that the Veteran's 
peripheral neuropathy was less likely than not aggravated by 
diabetes.  Review of the remaining medical evidence does not 
reveal any medical evidence linking peripheral neuropathy to 
service or diabetes, to include by way of aggravation.   

The Board has considered the Veteran's assertions, to include in 
sworn testimony, that his peripheral neuropathy is etiologically 
related to diabetes.  However and as stated above, the Veteran is 
not competent to render medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  As such and 
given the negative medical opinions set forth above and the lack 
of any medical evidence linking peripheral neuropathy to service 
or diabetes, to include by way of aggravation, the claim must be 
denied.  Hickson, supra.  In addition, as the Veteran himself has 
stated that his peripheral neuropathy is first shown many years 
after service in the 1980s and is still present, service 
connection for the Veteran's peripheral neuropathy cannot be 
granted on a presumptive basis as due to exposure to herbicides 
as it cannot be said that his peripheral neuropathy appeared 
within weeks or months of exposure to an herbicide agent and 
resolved within two years of onset.  38 C.F.R. § 3.309(e) (Note 
2).  Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for peripheral neuropathy, the doctrine is not for 
application.  Gilbert, supra.  
 
D.  Skin Disability

The service treatment reports, to include the reports from the 
January 1971 separation examination and medical history collected 
at that time, do not reflect chloracne.  However, chronic 
urticaria was shown during service, at times involving hives 
described to have been "all over the body."  The Veteran was 
hospitalized in August 1970 for this condition, and chronic 
urticaria was noted on the medical history collected in January 
1971.  

Reports have been obtained from treatment in VA dermatology 
clinics beginning in December 1991, with the diagnoses including 
mild folliculitis and tinea pedis.  A November 2001 dermatologic 
clinic report noted that the Veteran was taking Zyrtec for 
chronic urticaria and that the condition still involved severe 
flares.  No active lesions were shown at that time, but the 
diagnosis was chronic urticaria and his Zyrtec dosage was 
increased.  Another VA dermatologic report dated in October 2003, 
after noting a "long-standing difficulty controlling 
urticaria," included urticaria in the medical assessment 
following the examination.  At the May 2010 hearing before the 
undersigned, the Veteran described continuing problems with skin 
rashes since service.  Chloracne is not reflected on any medical 
report associated with the claims file.  

As the record does not reflect a current diagnosis of chloracne, 
service connection for this condition must be denied on the basis 
of their being no current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  However, given the chronic urticaria shown in 
service, the sworn testimony from the Veteran asserting that he 
has had continuity of symptomatology associated with skin rashes 
since service which may reasonably be observed by laypersons, and 
the recent VA dermatologic reports reflecting a diagnosis of 
chronic urticaria and the prescription of medication for this 
condition, the Board finds sufficient evidence to grant service 
connection for chronic urticaria.  See Jandreau, supra.  In 
making this determination, all reasonable doubt has been resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.





ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.   

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, to include as secondary to 
diabetes mellitus, is denied. 

Entitlement to service connection for chloracne is denied.  

Entitlement to service connection for chronic urticaria is 
granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


